Judgment, Supreme Court, New York County (Bernard Fried, J., at trial with a jury), rendered June 28, 1989, convicting defendant of attempted robbery in the second degree and sentencing him to an indeterminate term of imprisonment of 3 Vi to 7 years, unanimously affirmed.
The court’s Sandoval compromise, which permitted the prosecution to explore 11 of defendant’s past convictions, was not an abuse of discretion. The trial court’s ruling, suggested by defendant’s request for a compromise, precluded any inquiry into the underlying facts of any of the convictions, and with the exception of one conviction of grand larceny, did not permit the prosecutor to elicit the nature of the charges. The court also permitted the prosecutor to question defendant on his use of aliases, but the court placed very specific, narrow restraints upon the prosecutor. Accordingly, we find no abuse of discretion (People v Walker, 119 AD2d 521; People v Rahman, 62 AD2d 968, affd 46 NY2d 882). Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.